Filed 2/5/21 In re M.O. CA6
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      SIXTH APPELLATE DISTRICT


In re M.O., a Person Coming Under the                                H048304
Juvenile Court Law.                                                  (Santa Cruz County
                                                                     Super. Ct. No. 18JU00015)

SANTA CRUZ COUNTY HUMAN
SERVICES DEPARTMENT,

         Plaintiff and Respondent,

         v.

B.L.,

         Defendant and Appellant.



         On October 20, 2017, the Santa Clara County Department of Family and
Children’s Services (Santa Clara Department) filed a petition under Welfare and
Institutions Code section 300, subdivisions (a) and (b)(1)1 relative to a boy, M.O. (the
minor), who was then four years old. According to an attachment to the initial hearing
report, the minor was diagnosed with cerebral palsy at the age of one. B.L. is the minor’s
mother. The minor was placed into protective custody after having sustained a suspicious


         1
        Further statutory references are to the Welfare and Institutions Code unless
otherwise stated.
leg fracture about which mother had given an explanation that was inconsistent with the
type of injury sustained. The juvenile court of Santa Clara County declared the minor a
dependent child, and he was initially placed in out-of-home foster care. The minor was
returned to mother’s care in November 2017, and in January 2018, the juvenile court
ordered that mother receive family maintenance services. At that time, the juvenile court
transferred the proceeding to Santa Cruz County Superior Court.
         In June 2018, the Santa Cruz County Human Services Department (Santa Cruz
Department or Department) filed a petition seeking the second removal of the minor,
based upon mother’s minimal participation in her case plan, the existence of several child
welfare referrals, and the Department’s conclusion that mother was unable to meet the
minor’s medical, educational, and physical needs, particularly in light of his cerebral
palsy. The juvenile court of Santa Cruz County ordered the minor’s removal from
mother’s care in June 2018. Mother received family reunification services. In
October 2019, the juvenile court terminated mother’s services and scheduled a selection
and implementation hearing pursuant to section 366.26 (366.26 hearing).
         The contested 366.26 hearing took place on July 20, 2020, when the minor was
seven and one-half years old. At that time, mother asserted the applicability of a
statutory exception to adoption and the termination of parental rights, namely, the
beneficial parental relationship (see § 366.26, subd. (c)(1)(B)(i)). After the presentation
of evidence, including testimony and exhibits provided by mother, the juvenile court
found that the minor was generally and specifically adoptable, rejected mother’s
beneficial parental relationship claim, ordered that adoption was the permanent plan for
the minor, and terminated mother’s parental rights.
         Mother filed an appeal from the order after the 366.26 hearing. She argues that
the juvenile court abused its discretion in denying her claim of the beneficial parental
relationship exception to adoption. Finding no error, we will affirm the juvenile court’s
order.

                                              2
                    I.     FACTS AND PROCEDURAL HISTORY2
       A.     The Minor’s Detention (October 2017)
       On October 20, 2017, the Santa Clara Department filed a petition under
section 300, subdivisions (a) and (b)(1) relative to the minor, who was then four years
old. The minor’s father, J.O., was incarcerated. It was alleged that on October 19, the
minor had “suffered a spiral-like fracture of his right tibia” that the treating physician
found would have resulted from “an ‘aggressive twisting motion.’ ” Mother had advised
that the minor had been injured when a store employee bumped into him, causing the
minor to fall. The physician opined that the explanation was “inconsistent with the
mechanism required to produce the injury . . . and the injury [was] therefore suspicious
for child abuse.” The reporting party to the referral also advised that the minor had been
previously diagnosed with cerebral palsy and autism. At the time of the referral, mother
and the minor were homeless. The minor was placed in protective custody on
October 19.
       The Santa Clara Department alleged further that mother had an extensive (20-plus
year) history of substance abuse, and she had continued to use drugs after completing
multiple treatment programs, including an in-patient program.3 Mother also was arrested
in July 2013 after driving recklessly and under the influence of drugs while the minor
(then six months old) was a passenger.


       2  There was a related proceeding in this court in which mother filed a notice
indicating she intended to file a writ petition challenging the juvenile court’s order of
October 23, 2019, terminating reunification services and setting a 366.26 hearing. A
record was completed and filed, but mother did not file a writ petition; the appellate
proceeding was complete on December 9, 2019. (See B.L. v. Superior Court, H047486.)
On our own motion, we take judicial of the record filed in that writ proceeding, and we
will refer to that record in this opinion. (See Evid. Code, §§ 452, subd. (d), 459, subd.
(a).)
        3 In a later report, the Santa Cruz Department advised that mother “had attended
about seven different drug treatment programs as of 2011.”


                                              3
       Mother had a prior child welfare history involving the minor, and, earlier, the
minor’s half-sister. In October 2011, A.A., the minor’s half-sister, was declared a
dependent child due to her having been “born with a positive toxicology for
methamphetamine.” Mother received family reunification services but failed to regularly
participate and make substantive progress; services were terminated, and in
September 2012, mother’s parental rights were terminated. As to the prior proceeding
involving the minor, he was declared a dependent child in September 2013 due to
caretaker abandonment after mother’s arrest for driving under the influence and driving
recklessly with the minor in the vehicle. Mother received reunification services, the
minor was later returned to mother’s care with family maintenance services, and the case
was dismissed in January 2015 with mother being awarded full legal and physical
custody.
       The Santa Clara Department alleged further that father was incarcerated and had
an extensive criminal history. Mother also had a history of convictions for drug-related
offenses.
       On October 23, 2017, the juvenile court ordered the minor detained with
temporary placement vested with the Santa Clara Department. The court also indicated
in its order that, having made inquiry, the Indian Child Welfare Act (the ICWA) did not
apply and no notice under the ICWA was required.
       B.     Jurisdiction/Disposition Hearing (January 2018)
       In November 2017, pending the jurisdiction hearing, the minor was released to
mother under the condition that she cooperate with the Home Supervision Program.
       In an amended petition filed November 13, 2017, the Santa Clara Department
alleged, inter alia, that mother had failed to meet the special medical needs of the minor
(left hemiparesis and cerebral palsy). It alleged that mother had missed several medical
appointments for the minor since April 2016 and the minor had “not attended



                                             4
occupational and physical therapy sessions since November 2016[,] which place[d] the
child at risk for neglect in her care.”
       In its jurisdiction report, the Santa Clara Department advised that based upon its
investigation, including a report from a physician from the Center for Child Protection
(Center) that the minor’s injury that resulted in the detention may have been accidental,
because he had an unstable gait and may have fallen with sufficient force to sustain a
spiral fracture. The Santa Clara Department noted that the Center had advised in
November 2017 that the minor “would benefit from physical, occupational, and speech
therapy. In addition, [the minor’s] need for physical therapy is magnified by his
[c]erebral [p]alsy because medical records indicated that he ha[d] a significant limp and
much less strength on his left side. . . . [¶] . . . Physical [t]herapy can help improve motor
skills and prevent motor problems from getting worse over time. . . . The [Center
physician] reported that [the minor] will need consistent physical therapy for years to
come as early intervention is critical to achieve optimal physical functioning.” The Santa
Clara Department expressed concern that mother had not facilitated the minor’s receiving
physical and occupational therapy over the prior year, which “was likely a contributing
factor to his fall.”
       In or about December 2017, mother secured housing at the Rebele Family Shelter
in Santa Cruz. The term of this housing arrangement was three to six months.
       At the uncontested jurisdiction hearing on January 8, 2018, the juvenile court
found the allegations of the petition, as amended true, and that the minor was a person
described under subdivision (b)(1) of section 300. It was further ordered that mother
would retain custody of the minor subject to supervision by the Santa Clara Department
with family maintenance services. The juvenile court ordered the proceeding transferred
to Santa Cruz County Superior Court.




                                              5
       C.     Supplemental Petition (June-August 2018)
       The Santa Cruz Department filed a supplemental petition pursuant to section 387
on June 27, 2018 (section 387 petition), seeking an order detaining the minor. It alleged
that mother was unable to meet the medical, educational, and physical needs of the
minor, who has cerebral palsy and an ongoing need for physical and occupational
therapy. These circumstances placed him at substantial risk of abuse or neglect. The
Department alleged that, since January 2018, the minor had missed 10 of 14 medical
appointments, six out of seven physical therapy appointments, and nine of
16 occupational therapy appointments. Mother had failed to enroll the minor in
kindergarten, and she had not taken him to a necessary dental appointment.
       The Department alleged further that mother had “been minimally engaged in her
court-appointed case plan[,] . . . ha[d] not followed through with a substance use
assessment and ha[d] not consistently drug tested.” Mother was inconsistent in taking the
minor to counseling sessions, having taken the minor to his first two sessions and then
having no-showed to six follow-up appointments. Because of the minor’s cerebral palsy,
braces for his feet had been prescribed; mother had not followed up in obtaining the
braces for her son. She had also not made progress to obtain stable housing for herself
and the minor; she was evicted from the shelter effective June 22 with a two-week
extension thereafter granted. The Department also stated that on June 4, mother had
failed to pick the minor up from school at 2:15 p.m. and could not be reached; she did not
arrive at school until 6:30 p.m.
       In its report in support of the supplemental petition, the Department advised that
there had been three recent referrals related to the minor’s safety. On March 27, 2018,
there was a report that mother had “ ‘been displaying some unusual behaviors such a
hid[ing] inside of another tenant[’]s closet on [the night of] March 23rd with her child.’ ”
The same reporter also stated that mother had left the minor unattended on occasion for



                                             6
up to an hour. Evening staff also noted that mother at times wore sunglasses at night and
was “ ‘scattered and moody.’ ”
       In the second referral, on May 4, 2018, it was reported that the minor was picked
up at 3:00 p.m. by his Court Appointed Special Advocate (CASA) worker, who was
scheduled to return him to mother’s care at 5:00 p.m. Mother was not at the family
shelter at that time, and the CASA worker was unable to reach her. Mother later
answered the phone at approximately 6:50 p.m. and was slurring her words. Mother
appeared shortly thereafter; the coordinator of the shelter said that when mother arrived,
she was not slurring her words and did not appear to be under the influence.
       And on June 4, 2018, mother failed to pick up the minor from school at the end of
session at 2:15 p.m. and she was not reachable. Law enforcement was ultimately
contacted but mother picked up the minor by 6:30 p.m.
       There was a fourth incident mentioned by the Department in its report that did not
result in a referral. On June 2, 2018, at 10:30 p.m., officers responded to a report of
suspicious activity involving the occupants of two vehicles parked next to each other on
Pioneer Street next to railroad tracks in Santa Cruz. According to the police officer’s
report, there were “people coming and going from the vehicles.” Mother was the driver
of one vehicle and her son was in the back seat. A trained K9 dog sniffed the outside of
both vehicles and “ ‘hit on both vehicles.’ ” The driver of the other vehicle was arrested
for possession of 3.8 grams of methamphetamine and a short-barreled rifle. Mother was
released at the scene.
       The Department concluded that “while [mother was] a strong advocate for [the
minor], she has not followed through in meeting all of [his] special needs . . . . [¶] The
risk of further abuse or neglect to [the minor] while in his mother’s care is high. It
appears that [mother] may have untreated substance use that affects her ability to provide
protection, supervision and care for [the minor]. [Mother] has made little progress
towards changing her behavior . . . . [She] does not seek and/or follow through with

                                              7
treatment for [the minor’s] immediate and chronic medical conditions, and[] she does not
follow prescribed treatment[,] resulting in significant danger to [the minor].”
        After a contested detention hearing on June 29, 2018, the juvenile court ordered
that the minor be temporarily detained in the care of the Department, finding that there
was a substantial risk to the minor’s physical and mental health. The court ordered that
mother would receive supervised visitation of the minor at a minimum of two times per
week.
        In connection with the pending section 387 petition, the minor’s CASA
representative, Rebecca Meredith, filed a report. She advised that she had attended the
minor’s school in April, where he was receiving speech, occupational, and physical
therapy. His teacher reported that the minor often arrived late and missed breakfast.
Mother consistently arrived late to pick up the minor from school, resulting in mother
receiving warning letters. Meredith advised that on June 14, she received a call from the
school requesting that she pick the minor up from school; she could not do so because she
was out of town. The Sheriff was called by the school; mother ultimately arrived
approximately three hours late to pick up the minor. The teacher reported that the minor
sometimes became frustrated and angry, and at one time threw a chair. The teacher
advised that the minor was not toilet-trained; mother reported that this was not due to a
medical reason.
        Meredith also advised that when she picked up the minor for visits and then
returned him to the family shelter, mother was consistently late (by approximately
30 minutes), resulting in Meredith having to wait until mother arrived. On one occasion
on May 4, mother was two hours late, prompting notification to CPS. The family shelter
also reported that between 10:00 p.m. and 3:00 a.m. on May 29-30, the minor had come
to a staff member’s room crying and said that mother was gone. Mother arrived
approximately one hour later.



                                             8
       Meredith contacted the minor’s behavioral health specialist, who advised that the
minor had attended his first two appointments in January 2018. He missed four
appointments thereafter and mother had canceled three appointments. The therapist
advised that the minor needed to be seen at least twice a month. In the first six months of
2018, the minor had attended only three appointments.
       Meredith concluded that the minor’s needs were not being met by mother.
Medical appointments for the minor were consistently missed, and his educational needs
required consistent school attendance and parental support. Meredith advised that she
had “serious concerns for [the minor’s] safety and health.”
       The Department filed an adjudication report on July 24, 2018, in anticipation of
the jurisdiction/disposition hearing on its section 387 petition. In addition to its
recommendation that the minor be in out-of-home custody, the Department
recommended that mother not receive reunification services pursuant to section 361.5,
subdivision (b)(10), (11), and (13).4


       4  Reunification services may be ordered bypassed by the juvenile court, upon a
showing by clear and convincing evidence, under, inter alia, the following circumstances:
“(10) That the court ordered termination of reunification services for any siblings or half
siblings of the child because the parent or guardian failed to reunify with the sibling or
half sibling after the sibling or half sibling had been removed from that parent or
guardian pursuant to Section 361 and that parent or guardian is the same parent or
guardian described in subdivision (a) and that, according to the findings of the court, this
parent or guardian has not subsequently made a reasonable effort to treat the problems
that led to removal of the sibling or half sibling of that child from that parent or guardian.
[¶] (11) That the parental rights of a parent over any sibling or half sibling of the child
had been permanently severed, and this parent is the same parent described in
subdivision (a), and that, according to the findings of the court, this parent has not
subsequently made a reasonable effort to treat the problems that led to removal of the
sibling or half sibling of that child from the parent. [¶] . . . [¶] (13) That the parent or
guardian of the child has a history of extensive, abusive, and chronic use of drugs or
alcohol and has resisted prior court-ordered treatment for this problem during a three-year
period immediately prior to the filing of the petition that brought that child to the court’s
attention, or has failed or refused to comply with a program of drug or alcohol treatment
described in the case plan required by Section 358.1 on at least two prior occasions, even

                                              9
       In a supplemental prehearing report filed August 22, 2018, the Department
advised that mother had arrived one-half hour late for the minor’s physical therapy
appointment on July 5. On the afternoon of July 25, mother sent a text indicating she
would not be able to attend the minor’s initial SARC assessment because of “a ‘long-
standing’ intake appointment at Family Preservation Court; without explanation, mother
did not attend either appointment that day. On July 26, mother did not attend the minor’s
scheduled dental appointment despite a reminder being sent to her by the resource parent.
And mother missed the minor’s occupational therapy and therapist appointments on
July 27 and August 2, respectively. The Department reported that mother was 15 minutes
late for her supervised visit with the minor on July 16, missed her visits on July 23 and
July 27, and had her July 30 visit canceled because she failed to call to confirm it.
       The Department also reported that the resource parents had an ongoing
arrangement allowing for mother to telephone the minor between 6:45 p.m. and 7:15 p.m.
nightly; the schedule was intended to be inflexible to afford the minor consistency and a
regular sleep schedule. Between late June and early August, mother often called outside
of the time schedule and the resource parents did not take the calls, or mother failed to
call at all. The resource parents advised that the phone calls that occurred were fairly
brief, and the minor generally was distracted and not interested in pursuing the
conversations.
       At the jurisdiction/disposition hearing on the Department’s section 387 petition on
August 28, 2018, the juvenile court found the allegations of the supplemental petition
true and sustained the supplemental petition. The court ordered that the minor continue
as a dependent child in the custody of the Department. The Department having advised
the court that it was withdrawing its recommendation that services be bypassed, the



though the programs identified were available and accessible.” (§ 361.5, subd. (b)(10),
(11) & (13).)


                                             10
juvenile court granted family reunification services to mother, and it ordered that she
receive supervised visitation of a minimum of two times per week. The court also
ordered that mother submit to a psychological evaluation.
       D.     Six-Month Review (February 2019)
       In a February 2019 report, the Department advised the court that mother had
“struggled to remain consistently engaged with service providers” throughout the period
of reporting. Drug testing5 and the court-ordered psychological evaluation were not
pursued by mother until the end of the reporting period, and she had not yet started
individual counseling. Between August and November 2018, mother had missed 11 of
the 19 appointments that had been scheduled on the minor’s behalf.
       The minor was residing in a foster home in Monterey County. It was reported that
he had started kindergarten at a new school that he liked very much. He had made some
new friends, had been practicing swimming, and had “learned new skills related to
physical activities such as hiking, climbing on playground equipment and using his left
hand more frequently in various activities of daily living.” The minor’s resource parents
advised that the minor had made progress in toilet training and had progressed from
needing assistance at school in toileting to being independent.
       The Department advised that the quality of mother’s supervised visits with the
minor was adequate. It was reported that from August through December 2018, mother
arrived on time 15 times, arrived late 10 times, and no-showed on 12 occasions. On one
visit (November 19), staff expressed concern that mother was under the influence.
       The Department concluded that at the time of its report, “the risk of future neglect
or abuse to [the minor] while in his mother’s care is very high,” there “has been minimal




       5
       The Department reported that mother was a no-show for 16 scheduled drug tests
between July and November 2018.


                                            11
engagement on [mother’s] part for much of [the] reporting period,” and “little progress
has been made toward changing [mother’s] behavior.”
       The Department submitted a report of a psychological evaluation of mother that
had been previously ordered in August 2018 by the juvenile court. The evaluator,
neuropsychologist Gerard Chambers, Jr., Psy.D., Ph.D., met with mother for 10 hours
over two days in December 2018. Mother had a past diagnosis of anxiety/depression
treated through medication that she was not taking regularly. Dr. Chambers noted that
mother “present[ed] with a pervasive pattern of complex trauma originating in early
childhood . . . [and] depression and anxiety that remains uncontrolled at this time.” He
stated that there was “a history of significant alcohol and stimulant abuse with some
ambiguity about her true length of sobriety.” Dr. Chambers diagnosed mother with
“Other Specified Trauma and Stressor Related Disorder, Severe,” “Stimulant Use
Disorder, In Possible Remission, Severe,” and “Alcohol Use Disorder, In Possible
Remission, Severe,” He explained that mother’s substance abuse conditions were
possibly “in full remission, and her uncontrolled mental health issues [were] creating a
pattern that appear[ed] to be substance-related. It [was] also equally plausible that
[mother was] abusing substances and concealing it from the court [as] evidenced by her
erratic testing and the latency between when required and actual UA-testing transpire[d].”
Dr. Chambers suggested a two-pronged approach: mother would first achieve mental
health stability and demonstrate adaptive functioning (e.g., stable employment,
transportation, hygiene and housing); and second, mother would demonstrate the ability
to care for the special needs of her son incrementally and with supervision. He
recommended that mother see a psychiatrist for medication management, and that she
visit a psychotherapist for weekly treatment.
       At the six-month review hearing on February 21, 2019, the juvenile court ordered
that the minor remain a dependent child and that mother’s reunification services continue.



                                             12
       E.     Interim Hearing (May 2019)
       The juvenile court conducted an interim status hearing May 23, 2019.6 The
Department reported since the last hearing in February, mother had received 32 drug
testing opportunities, had tested negative 24 times, had tested positive for
methamphetamine once, and had no-showed seven times. Mother had 67 opportunities
for telephone contact with the minor and had called 34 times. And of the minor’s 18
medical appointments, mother had arrived late on five occasions and had no-showed for
12 of the appointments.
       Prior to the interim hearing, CASA worker Meredith submitted a report indicating
that mother had not appeared for the minor’s two-hour appointment on March 8, 2019,
with pediatric psychologist, who was conducting testing for Attention Deficit and
Hyperactivity Disorder (ADHD). Mother was also a no-show for the minor’s
appointment with his pediatrician on March 14, a visit which had been prompted by the
psychologist’s findings and recommendation that the minor begin taking medication to
treat ADHD.
       F.     Twelve-Month Review Hearing (October 2019)
              1.     Hearing Reports
                     a.      Department Reports
       In its report filed August 2, 2019, the Department advised that during the reporting
period, mother had missed four supervised visits and had missed 19 opportunities to
speak on the telephone with the minor (either due to failure to call until too late in the
evening or failing to call at all). Mother also continued to “struggle[] with arriving at [the
minor’s] medical and therapy appointments on time.” She missed 14 medical and



       6 The Department noted in a later report that on May 23, the “case was called
several times, and [mother] arrived almost two hours late. . . . [S]he could not provide a
reason for her delay.”


                                              13
specialty appointments for the minor, including missing separate appointments with the
minor’s new pediatrician and a gastroenterologist. She also arrived late to four medical,
behavioral health, and occupational therapy appointments. The Department reported that
these missed visits, calls, and appointments had a negative impact on the minor, as shown
through his “expressing feelings of sadness, anger and frustration.”
       The Department reported that the quality of mother’s supervised visitation was
“adequate.” The minor had frequent toileting accidents during or after the supervised
visits; he did not have such accidents at other times. Staff at the Parents Center attempted
to work with mother on a toileting routine for the minor, but she was not receptive to its
implementation. It was also reported by visit supervisors that mother ignored the minor’s
cues and declined to participate in activities in which the minor was interested.
       Since the February 21 six-month review hearing, mother had tested negative for
drugs 20 times, had no-showed on 19 occasions, and had tested positive for drugs
(methamphetamine) on April 2. She had not submitted to a drug test since June 17,
having 13 no-shows from June 20 to July 31. As to the positive drug test, mother did not
acknowledge her April 2 relapse, but instead claimed that “she must have been poisoned
by her previous landlord.”
       Mother’s housing remained unstable. She had consistently advised the
Department that she intended to move to the Evolving Door or a comparable recovery-
based housing program. But her substance use disorder service provider told the
Department that she had repeatedly advocated for mother’s acceptance into Evolving
Door, “only to have [mother] decline the bed once available.”
       Mother began seeing a counselor in February 2019. Her counselor reported that
“[mother] ‘[d]oes not believe her child has special needs and shows little interest in
learning ways to help him understand difficult information. . . . [Mother] appears to need
to overly explain inconsistent facts. She blames others frequently, and conjectures
conspiracy notions about others. Yet she minimizes problems for herself and her son.’ ”

                                             14
The counselor also reported that over the past three months, mother had “displayed ‘a
lengthy period of emotional dysregulation, perhaps due to the use of a prescribed
medication that was not useful. Since that time, her attention in sessions has improved.’ ”
       The Department reported that mother’s parenting education counselor at Leaps
and Bounds had advised that “[mother] presents as ‘all knowing’ and . . . is ‘not open to
hearing feedback’ around her parenting skills and the interactions she has with [the
minor] during Leaps and Bounds sessions. [The counselor] also notes that [mother] often
disregards the parenting education provided . . . [and] there has not been growth with
regard to [mother’s] parenting skillset.”
       It was also reported that the minor had a change in placement in April 2019 but
was still living in Monterey County. It was not a concurrent home. He had finished his
year in kindergarten “strong, making significant progress in all academic areas.” The
minor had an independent education plan (IEP), effective May 2, 2019. He was reported
to be “currently functioning academically above average in many areas, though he does
struggle with Common Core curriculum that involves letter recognition and letter
sounds.” The Department also reported that the minor had made new friends at his
school and had celebrated his sixth birthday at a park with these friends and peers he had
met through church.
       The Department noted that the minor had special medical needs based upon the
prior diagnosis of hemiplegic cerebral palsy causing a weakening of the left side of his
body. The minor was also diagnosed during the reporting period with ADHD, for which
he received a prescription of Ritalin to address “his focus and attention span.” In addition
to these medical conditions, the Department reported that the minor had had been
diagnosed with a peanut allergy and was treated at the emergency room on July 12 after
having an allergic reaction to food at a restaurant. On July 29 while attending day camp,
the minor fell ill and was transported by ambulance to the hospital. He was treated for
seizures and ultimately diagnosed by a neurologist, Dr. David Huntley, with epilepsy for

                                            15
which he was prescribed medication, Trileptal. Dr. Huntley advised that such seizure
disorder in a child “is often misdiagnosed as ADHD or as a behavioral health-related
disorder because a child may appear to not listen or follow instructions and is often ‘in
their own world.’ Dr. Huntley reports that continued use of Trileptal may result in a
decrease in [the minor’s] ADHD[-]like symptoms as seizures become controlled and
managed.”
       The Department reported that based upon his cerebral palsy diagnosis, the minor
was receiving both physical and occupational therapy services. In February 2019, he had
had his left foot fitted with an orthotic brace. He also had a “right hand ‘resting hand
splint’ that is used to encourage increased use of [the minor’s] left hand.”
       The Department concluded that mother had “not shown that she [was] able to
provide the level of consistent follow[-]through required to ensure [the minor’s] safety
and well-being, especially given his special needs.” The Department recommended that
mother’s family reunification services be terminated and that the minor’s educational
rights be assigned to his CASA representative, Meredith.
       In a supplemental report filed October 18, 2019, the Department advised that on
August 23, the minor had been placed in a licensed foster home in Santa Cruz County.
The Department stated that since its August 2 report, mother “has continued to miss calls
and visits with [the minor] and has arrived late to his medical appointments. In addition,
[mother’s] participation in her Case Plan Objectives and her engagement with [the
caseworker] has decreased since the last Status Report.” Between August 14 and
October 17, mother had 27 supervised visits scheduled; she arrived late on 12 occasions,
and no-showed on four occasions. Services provided by Leaps and Bounds were closed
because of mother’s “repeated no-shows.” As for counseling services through the
Parents Center, mother was “on ‘wait-list status’ due to repeated no-shows.”
       The Department observed in the supplemental report that the 12-month review
hearing had been postponed for a month and one-half, which fortuitously gave mother

                                             16
“additional time to demonstrate engagement in . . . both her Case Plan Objectives and in
showing to [the minor’s] visits and appointments on time. [Mother’s] continued pattern
of late, missed and no-shows for visits and his appointments, as well as her own
[appointments], has a significant negative impact on [the minor’s] physical and emotional
well[-]being, [and] his need for consistent safe care.”
                     b.      Caregiver Report
       The caregiver in his August 2019 report advised that the minor had begun working
with a new behavioral therapist, and that he had been responding positively to the
therapy. The caregiver reported that the psychotropic medication the minor had been
taking for ADHD had helped with his impulse control. After being treated on July 29 in
the emergency room for seizures and diagnosed with epilepsy, he began taking anti-
seizure medication and was being treated by a pediatric neurologist. The caregiver
advised that the minor was “thriving in his current living arrangement . . . [and]
consistently refer[red] to it as ‘home.’ ” He reported that the minor “continue[d] to show
a diminishing interest in his relationship with his mother. While hospitalized, he did not
ask to see her. The nightly phone calls have become increasingly short (less than two
minutes). If [mother] misses a call or visit, he is not phased by it.”
                     c.      CASA Report
       CASA representative Meredith submitted a lengthy report in August 2019. She
advised that since the minor’s placement with his foster parents in April 2019, she had
observed “dramatic changes in all aspects of his development. He is a happy boy. His
foster parents have provided [the minor] with a loving home where he is safe and
receives consistent and reliable support for his emotional, physical, and educational
needs. Since he has been able to have all of his educational and medical needs
addressed[,] he is thriving. He loves school.” Meredith reported that the minor had
attended several summer camps in 2019. She reiterated the Department’s reports
concerning mother’s inconsistency in attending meetings and medical appointments

                                             17
concerning the minor. Meredith advised that “ ‘[s]ince the most recent [six-]month
review court date in February[,] Mom has missed all three doctor visits (Stanford
Development, GI and [p]rimary care physician). Additionally she has missed school
meetings (missed 2 of 2), Leaps and Bounds (missed 2 of 2), orthotic fitting (missed 1 of
1), and Behavioral Health visits (missed 6 of 7). She only attended 1 of 11 medical
appointments (less than 10%). She has missed 5 of 14 supervised visits. This has played
an emotional toll on [the minor,] consistently resulting in increased irritability . . . on the
night following a missed visit and the next day or two. Mom has missed a total 19 of 30
appointments (including supervised visits). That means she has only attended 36% of
expected appointments. . . From July 2018 to April 2019[, mother] has missed 77 of 163
total visits (including supervised visits). This is an attendance rate of 52%.’ ” Meredith
reported that the minor “continues to need many medical appointments” that require
hours on the road to be expended by the foster parents.
              2.      Hearing
       The juvenile court conducted a contested 12-month review hearing on
October 23, 2019. The minor was six and three-quarters years old at the time. Mother
testified and submitted several exhibits. The juvenile court adopted the Department’s
recommendations. The juvenile court, inter alia, terminated mother’s reunification
services, and it scheduled a 366.26 hearing for February 6, 2020.
       G.     Section 366.26 Hearing (July 2020)
              1.      Department’s 366.26 Hearing Reports
       The Department filed a report on January 27, 2020, in connection with the
366.26 hearing. It reported that the minor had been placed in a concurrent home in
Madera County on January 19, 2020. There were three older children and two dogs in
the foster family. The foster mother was a stay-at-home mother who was very involved
in the school and extracurricular activities of the three children. She had prior experience
as a CASA in Madera County. The foster mother planned to make sure that the minor’s

                                              18
needs were met. The foster father was a peace officer. He planned to take time off from
work to spend time with the minor and to engage in family activities.
       The foster family contacted the Department on November 6, 2019, and had
expressed that they were interested in placement and adoption. Shortly thereafter, the
foster family began visiting the minor weekly before he was placed in their home. The
foster parents expressed a willingness to adopt the minor, and their three children
(ages 15, 12, and 10) were in agreement. The minor was also excited to be part of the
foster family’s life. The Department determined that the foster family could meet the
minor’s medical and emotional needs. It opined that “[t]he family has quickly attached to
[the minor] and love having him in their home. [The minor] loves to share all the fun
things he gets to do with the family. [The minor] is generally and specifically an
adoptable child.”
       The minor was seen by a Palo Alto pediatric neurologist in December 2019, and it
was determined that the minor did not have epilepsy but should receive regular medical
care for his cerebral palsy.
       After October 23, 2019, mother’s supervised visits with the minor were reduced to
one time per month. Mother had arrived late for the November 2019 and January 2020
visits; she missed the December visit. The Department expressed concern that mother
had conversations with the minor during visitation that were not age-appropriate or that
concerned the dependency proceedings and were not in the minor’s best interests. The
prior caretaker had also reported that mother had had conversations with the minor during
doctor’s and therapy appointments that were not age-appropriate or that concerned the
dependency proceedings.
       The Department recommended that the parental rights of mother be terminated,
and that a permanent plan of adoption for the minor be established.
       In a supplemental July 2020 report, the Department advised the court that the
minor had “settled in to the [new foster] home better than expected despite having [had]

                                            19
four placement changes.” The minor had gotten along well with the foster family, and
the social worker had observed during video visits that the minor appeared comfortable in
the home and was “seen smiling, laughing, showing affection to the prospective adoptive
mother and telling jokes and playing with the prospective adoptive father. . . . [The
minor] gets along well with [the three children in the foster family] and calls them his
siblings.” On July 13, in response to the social worker asking “who his forever family
was . . . he proceeded to point at his prospective adoptive parents who were sitting next to
him and said ‘my parents.’ ” He responded “ ‘[Y]es,’ ” when the social worker asked if
he wanted them “to care for him forever until he is a grown man.”
       The Department advised that the new foster parents had made sure that the
minor’s medical needs were met. They were “very organized” in addressing the minor’s
medical appointments. They reported that on July 5, the minor had “suffered a focal
seizure.” He was observed having rapid eye movements but was coherent and able to
speak without any problems. He was taken to the emergency room and was admitted to
the local hospital for testing. He was discharged with two antiseizure prescriptions, and
as of July 14, he was doing well.
       In its supplemental report, the Department also stated that since the minor’s
placement change on January 19, mother had had one in-person visit with the minor on
February 17; thereafter, all visits occurred virtually because of the COVID-19 pandemic.
The February 17 visit went well, and mother’s conversation during the visit “was
appropriate.” The foster mother reported that the minor had exhibited no behavioral
changes after the visit. The foster mother reported that the subsequent monthly video
visits had gone well and there were no concerns arising out of them.
              2.     CASA Reports
       CASA representative Meredith advised the court in a January 2020 report that the
minor was “active and outgoing” and was currently “thriving.” She stated that she had
observed “dramatic changes in all aspects of his development” since his placement with

                                            20
the several foster families. Meredith reported that the minor was a first-grader who was
being “mainstreamed,” and that he received 210 minutes per week of specialized
instruction. She advised that the minor was moving on January 19, 2020, to Madera
County to live with his new foster family. He first met the new family on December 14
at a several-hour visit. Since that time, he had had weekly sleepovers on weekends (for a
total of 10 nights), and the visits had gone very well. “He always asks when he can see
them again and sometimes asks if he can stay another night.” When the social worker
asked the minor “what he would like with regard to a family he could live with until he is
a man he said, ‘A mom and dad and brothers and sisters, and two dogs.’ ” The social
worker later told the minor that the new foster family “would like to have him ‘live with
them until his is a man,’ [The minor] said he was excited to live with the family and
asked if he could go today. . . . He told his [then] foster mom that night that he was so
happy he was going to get to live with the new family.”
       In a supplemental July 2020 report, Meredith advised that the minor had “adjusted
extremely well to his current placement.” The minor had a new physician in Modesto,
was attending Ninja class in a gymnastics facility that was helping him improve his
strength and agility, and he had been in good health with no medical emergencies. He
was no longer taking any medications except for Flonase for allergies. The foster mother
reported to Meredith that the minor was “no longer emotional after his weekly phone
calls with his mom . . . [and, as of] June 10, 2020[,] he now ‘just goes back to what he
was doing before the call.’ ” The minor had an appointment with a physiatrist in June,
who gave him a referral for occupational and physical therapy. Additionally, the minor
was receiving behavioral therapy. The minor received an accelerated reader award in
June, and he was receiving weekly private swimming lessons “which he loves.”




                                             21
               3.    Hearing Pursuant to Section 366.26
       The juvenile court conducted a contested 366.26 hearing on July 20, 2020.7 The
minor was seven and one-half years old at the time. Mother at the outset requested a
continuance based upon (1) the existence of the COVID-19 pandemic, and (2) mother’s
having not received the July 14 supplemental report of the Department. The court denied
the continuance request.8 During the hearing, mother challenged the out-of-county
placement of the minor, contending that the Department had not made reasonable efforts
to place the minor in Santa Cruz County, and that there were relatives available with
whom the minor could be placed. Counsel for mother also asserted the applicability of
the beneficial parental relationship exception to adoption.9
       The court received into evidence the Department’s section 366.26 report dated
January 27, 2020, the Department’s subsequent reports, and the report of the CASA
representative. Mother provided testimony and submitted several exhibits, including
visitation logs.
       Mother testified that after her son’s removal and during the reunification period,
she visited him twice a week. During the visits, she would bring snacks and she would
help him with homework. Mother stated that, despite her requests for visits in the park or
at restaurants, she had never been given the opportunity for anything beyond one-hour
supervised visits. She also testified that the visitation supervisor never gave mother the



       7  Father did not appear at the 366.26 hearing. His counsel also did not appear;
rather, mother’s counsel made a special appearance on behalf of father’s counsel.
Mother’s counsel advised the court that father’s counsel asked to be excused from the
hearing because he had not been in contact with father.
        8 Mother does not challenge the court’s denial of her request for a continuance of
the 366.26 hearing.
        9 Mother’s counsel made a one-sentence argument below that the beneficial
sibling relationship between the minor and his adult half-sister applied as an exception to
adoption. Mother does not raise this argument on appeal.


                                             22
opportunity to parent her child during the visits; she would get “cut . . . off” and “spoken
over” by the supervisor when she tried to interact with her son. Mother also denied the
Department’s claim in its reports that mother had had conversations with the minor
during visitation that were not age appropriate. At the end of their visits, mother would
hug the minor and tell him she loved him, and he would tell her he loved her.
       Since the termination of her services, mother testified, she had spoken with the
minor by telephone. She was “only allowed to talk to him once a week, which is not
enough.” Mother testified that she had not missed any telephone calls. She also had
monthly visitation through video phone calls. Mother testified that she had followed up
about the minor’s circumstances by asking about his medical appointments and the status
of his schooling.
       Mother stated that she opposed the termination of her parental rights because her
bond with her son “is very, very close despite all this time and despite all of this
distance.” She testified that “[m]y son and I have always maintained a bond. We have
always been very close. We still are. I am still his mom. He still wants to come home
when asked.”
       The court adopted the findings proposed by the Department. The court found that
the minor’s continued out-of-home placement was necessary; mother’s reunification
services had previously been terminated; the minor was generally and specifically
adoptable; and the minor was placed in a prospective adoptive home. The juvenile court
did not sustain the claims by mother of the beneficial parental relationship and beneficial
sibling relationship exceptions to adoption. It concluded that, although mother had
“certainly made an effort to maintain a visiting relationship with her son,” “this is merely
a visiting relationship . . . [akin to] the relationship with an aunt or friend.” The court




                                              23
ordered that adoption was the permanent plan for the minor, and it terminated mother’s
and father’s parental rights.10
       Mother filed a timely notice of appeal from the order after the 366.26 hearing.
                             II.     DISCUSSION
       A.     Hearings Under Section 366.26
              1.      Generally
       After it has been adjudicated that a child is a dependent of the juvenile court, the
exclusive procedure for establishing the permanent plan for the child is the selection and
implementation hearing as provided under section 366.26. The essential purpose of the
hearing is for the court “to provide stable, permanent homes for these children.” (Id.,
subd. (b); see In re Jose V. (1996) 50 Cal.App.4th 1792, 1797.) There are seven statutory
choices for the permanency plan; the preferred choice is adoption, coupled with an order
terminating parental rights. (§ 366.26, subd. (b); see also In re Celine R. (2003) 31
Cal.4th 45, 53 [“Legislature has thus determined that, where possible, adoption is the first
choice”]; ibid. [where child is adoptable, “adoption is the norm”].) The court selects this
option if it “determines . . . by a clear and convincing standard, that it is likely the child
will be adopted.” (§ 366.26, subd. (c)(1).)
       Thus, at the 366.26 hearing, “in order to terminate parental rights, the court need
only make two findings: (1) that there is clear and convincing evidence that the minor
will be adopted; and (2) that there has been a previous determination that reunification



       10 Mother presented evidence and argument below in support of the claims that the
out-of-county placement was improper, and that the Department did not adequately
address the minor’s potential placement with three different relatives. The Department
submitted brief rebuttal testimony of social worker Lucero Parra concerning the potential
relative placement of the minor. The juvenile court denied mother’s objections (1) to the
placement of the minor, and (2) that potential relative placement was not properly
considered by the Department. Mother does not challenge on appeal the court’s rejection
of mother’s claims concerning the minor’s placement.


                                               24
services shall be terminated. . . . ‘[T]he critical decision regarding parental rights will be
made at the dispositional or review hearing, that is, that the minor cannot be returned
home and that reunification efforts should not be pursued. In such cases, the decision to
terminate parental rights will be relatively automatic if the minor is going to be adopted.’
[Citation.]” (Cynthia D. v. Superior Court (1993) 5 Cal.4th 242, 249-250.)
       “If the court determines it is likely the child will be adopted, certain prior findings
by the juvenile court (e.g., that returning the child to the physical custody of the parent
would create a substantial risk of detriment to the physical or emotional well-being of the
child) shall constitute a sufficient basis for the termination of parental rights unless the
juvenile court finds one of six specified circumstances in which termination would be
detrimental [to the child].” (In re I.W. (2009) 180 Cal.App.4th 1517, 1522-1523,
citing § 366.26, subd. (c)(1).)11 An exception to adoption provided by statute will not be
found by the juvenile court unless it “finds a compelling reason for determining that
termination would be detrimental to the child due to one or more of the [six statutory]
circumstances.” (§ 366.26, subd. (c)(1)(B).)
              2.      Parental Exception to Adoption at 366.26 Hearing
       The six specified circumstances in section 366.26, subdivision (c)(1)(B) are
“actually, exceptions to the general rule that the court must choose adoption where
possible.” (In re Celine R., supra, 31 Cal.4th at p. 53, original italics.) They “ ‘must be
considered in view of the legislative preference for adoption where reunification efforts
have failed.’ [Citation.] At this stage of the dependency proceedings, ‘it becomes
inimical to the interests of the minor to heavily burden efforts to place the child in a
permanent alternative home.’ [Citation.] The statutory exceptions merely permit the




       11In re I.W., supra, 180 Cal.App.4th 1517 was recently disapproved on another
ground. (See Conservatorship of O.B. (2020) 9 Cal.5th 989, 1010, fn. 7.)


                                              25
court, in exceptional circumstances [citation], to choose an option other than the norm,
which remains adoption.” (Ibid., original italics.)
       The beneficial parental relationship exception to adoption (hereafter, the parental
relationship exception) was asserted by mother below and is the central issue on appeal.
Under this exception as provided in section 366.26, subdivision (c)(1)(B)(i), the juvenile
court will not terminate parental rights if it “ ‘finds a compelling reason for determining
that termination would be detrimental to the child’ because ‘[t]he parents have maintained
regular visitation and contact with the child and the child would benefit from continuing
the relationship.’ The exception does not require proof the child has a ‘primary
attachment’ to a parent or the parent has ‘maintained day-to-day contact’ with the child.
[Citation.]” (In re C.B. (2010) 190 Cal.App.4th 102, 123-124.) But “[i]nteraction
between natural parent and child will always confer some incidental benefit to the
child. . . . The exception applies only where the court finds regular visits and contact
have continued or developed a significant, positive, emotional attachment from child to
parent.” (In re Autumn H. (1994) 27 Cal.App.4th 567, 575 (Autumn H.).)
       There are three “ ‘component determinations’ ” made by the juvenile court, the
first two of which establish the existence of a beneficial parental relationship, and the
third being the court’s assessment of whether that relationship (assuming its existence)
presents a compelling reason not to terminate parental rights. Those three “ ‘component
determinations [are]—[(1)] whether the parent has maintained regular visitation,
[(2)] whether a beneficial parental relationship exists, and [(3)] whether the existence of
that relationship constitutes “a compelling reason for determining that termination would
be detrimental to the child.” ’ [Citations.]” (In re Caden C. (2019) 34 Cal App.5th 87,
104 (Caden C.), review granted Jul. 24, 2019, S255839; see also In re Bailey J. (2010)




                                             26
189 Cal.App.4th 1308, 1316 (Bailey J.) [mother demonstrated regular visitation but not a
beneficial parental relationship].)12
       Assessment of the first component is “quantitative and relatively straightforward,
asking whether visitation occurred regularly and often.” (In re Grace P. (2017) 8
Cal.App.5th 605, 612.) It is an evaluation of “whether the parent consistently has contact
with the child.” (Id. at p. 613.) “ ‘Sporadic visitation is insufficient.’ ” (In re Marcelo B.
(2012) 209 Cal.App.4th 635, 643.)
       Determination of the second component of “whether the nature and extent of a
particular parent-child relationship is sufficient to be deemed ‘beneficial’ . . . is a more
involved inquiry, made on a case-by-case basis by taking into account many variables
which affect the parent/child bond.” (Caden C., supra, 34 Cal App.5th at p. 104, rev.
granted.) “The exception applies only where the court finds regular visits and contact
have continued or developed a significant, positive, emotional attachment from child to
parent.” (Autumn H., supra, 27 Cal.App.4th 567, 575.) In this case-specific endeavor,
the court looks at such factors as “[t]he age of the child, the portion of the child’s life
spent in the parent’s custody, the ‘positive’ or ‘negative’ effect of interaction between
parent and child, and the child’s particular needs.” (Id. at p. 576.) “A showing the child
derives some benefit from the relationship is not a sufficient ground to depart from the
statutory preference for adoption. [Citation.]” (In re Breanna S. (2017) 8 Cal.App.5th



       12  Case law discussing the parental relationship exception generally describes the
juvenile court’s inquiry as having “two prongs, i.e., regular visitation and benefit to the
minors of continued contact with the parents that outweigh[] the benefits of adoption.”
(In re I.R. (2014) 226 Cal.App.4th 201, 212; see also In re Anthony B. (2015) 239
Cal.App.4th 389, 396-397.) It is apparent that the parental relationship’s existence—the
second “component” described in Caden C., supra, 34 Cal App.5th at page 104, rev.
granted—is an assumed fact in the second “prong” of whether the benefit to the child of
continued contact with the parent outweighs the benefits of adoption. For purposes of
our analysis here, we will consider the three components of the exception as described in
Caden C.


                                              27
636, 646, italics added.) “To meet the burden of proving the section 366.26,
subdivision (c)(1)(B)(i) exception the parent must show more than frequent and loving
contact, an emotional bond with the child, or pleasant visits—the parent must show that
he or she occupies a parental role in the life of the child. [Citation.]” (In re I.W., supra,
180 Cal.App.4th at p. 1527.) Thus, “[n]o matter how loving and frequent the contact, and
notwithstanding the existence of an ‘emotional bond’ with the child, ‘the parents must
show that they occupy “a parental role” in the child’s life.’ [Citations.]” (In re K.P.
(2012) 203 Cal.App.4th 614, 621.)
       In assessing the third component, assuming the parent establishes the existence of
a beneficial parent-child relationship, the juvenile court must then determine whether the
relationship “constitutes a ‘compelling’ reason to forgo termination of parental rights.”
(Caden C., supra, 34 Cal App.5th at p. 105, rev. granted.) This high standard underscores
that “ ‘[a] biological parent who has failed to reunify with an adoptable child may not
derail an adoption merely by showing the child would derive some benefit from
continuing a relationship maintained during periods of visitation with the parent.’
[Citation.]” (In re Marcelo B., supra, 209 Cal.App.4th at p. 643, original italics.) In
determining whether the exception applies, the juvenile court performs a balancing task
of determining whether “the relationship promotes the well-being of the child to such a
degree as to outweigh the well-being the child would gain in a permanent home with new,
adoptive parents. In other words, the court balances the strength and quality of the
natural parent/child relationship in a tenuous placement against the security and the sense
of belonging a new family would confer. If severing the natural parent/child relationship
would deprive the child of a substantial, positive emotional attachment such that the child
would be greatly harmed, the preference for adoption is overcome and the natural
parent’s rights are not terminated.” (Autumn H., supra, 27 Cal.App.4th at p. 575, italics
added; see also In re Anthony B., supra, 239 Cal.App.4th at. p. 396 [“question is whether



                                              28
that [parental] relationship remained so significant and compelling in [the child’s] life
that the benefit of preserving it outweighed the stability and benefits of adoption”].)
       The burden is on the parent asserting the parental relationship exception to
produce evidence establishing that exception. (In re Breanna S., supra, 8 Cal.App.5th at
p. 646.) “The court’s decision a parent has not satisfied this burden may be based on any
or all of the [three] component determinations—whether the parent has maintained
regular visitation, whether a beneficial parental relationship exists, and whether the
existence of that relationship constitutes ‘a compelling reason for determining that
termination would be detrimental to the child.’ [Citations.]” (Id. at pp. 646-647.) The
parent must prove the exception by a preponderance of the evidence. (Caden C., supra,
34 Cal App.5th at p. 104, rev. granted.)
       B.     Standard of Review
       A determination of the appropriate standard of review requires that we first
ascertain what is, and what is not, being asserted on appeal. In the ordinary appeal from
an order after a 366.26 hearing, a finding by the juvenile court based upon clear and
convincing evidence that the child is likely to be adopted is reviewed for substantial
evidence. (In re Erik P. (2002) 104 Cal.App.4th 395, 400.) Review of a court’s
determination of the applicability of the parental relationship exception under
section 366.26 is governed by a hybrid standard under which the court’s determination
(1) regarding the existence of a beneficial parental relationship is reviewed for substantial
evidence; and (2) as to whether the existence of the parental relationship constitutes a
compelling reason to conclude that termination of parental rights would be detrimental to
the child is reviewed for abuse of discretion. (Bailey J., supra, 189 Cal.App.4th at
pp. 1314-1315.)
       Here, mother does not challenge on appeal the court’s finding at the
366.26 hearing that the minor was adoptable. Mother’s sole challenge is that the juvenile
court erred in finding inapplicable the parental relationship exception to adoption.

                                             29
Accordingly, our standard of review here is governed by the hybrid standard (substantial
evidence/abuse of discretion) enunciated by a panel of this court in Bailey J., supra, 189
Cal.App.4th at pages 1314-1315. As to the second part of that standard of review, “[a]n
abuse of discretion occurs when the juvenile court has exceeded the bounds of reason by
making an arbitrary, capricious or patently absurd determination. [Citation.]” (In re
Marcelo B., supra, 209 Cal.App.4th at p. 642, quoting and citing In re Stephanie M.
(1994) 7 Cal.4th 295, 318.)
       C.     No Error in Finding the Parental Relationship Exception Inapplicable
       Mother contends that the court abused its discretion. She contends that because
the court found that mother had “ ‘certainly made an effort to maintain a visiting
relationship with her son,’ ” and there was clear evidence of a strong parent-child bond,
“the only issue in this appeal is whether, given the existence of that bond, the termination
of parental rights was an abuse of discretion.” Mother emphasizes (1) the fact that she
raised the minor for the first four years of his life as his sole custodian, and (2) after the
child’s removal, she continued to maintain a bond with him as demonstrated through
regular visitation.
       In our review of the juvenile court’s decision, we consider the three “ ‘component
determinations’ ” of the beneficial parental relationship, namely, “ ‘[(1)] whether the
parent has maintained regular visitation, [(2)] whether a beneficial parental relationship
exists, and [(3)] whether the existence of that relationship constitutes “a compelling
reason for determining that termination would be detrimental to the child.” ’ [Citations.]”
(Caden C., supra, 34 Cal App.5th at p. 104, rev. granted.)
              1.      Regular Visitation
       We address the first component, i.e., regular visitation. The trial court observed
that mother had “certainly maintained an effort to maintain a visiting relationship with
her son.” The court indicated that it had considered the visitation logs showing that
mother had “done a fairly good job” of maintaining visitation, although there had been

                                               30
some issues with tardiness and the staff having been required on occasion to redirect
mother. There was substantial evidence supporting the juvenile court’s implied finding
that mother had maintained regular visitation. (See Bailey J., supra, 189 Cal.App.4th at
pp. 1314-1315.)
              2.      Existence of Beneficial Relationship
       The record is somewhat unclear as to the juvenile court’s finding regarding the
second component, i.e., “ ‘whether a beneficial parental relationship exists.’ ” (Caden C.,
supra, 34 Cal App.5th at p. 104, rev. granted.) The record does not show that the court
made a specific finding that such a beneficial parental relationship existed between
mother and the minor. Rather, the court’s comments suggest it concluded that no such
beneficial relationship was established. In announcing its decision, the court observed
that “this is merely a visiting relationship. [Minor’s counsel] likened it to the relationship
with an aunt or friend.” In determining whether the parent has established the existence
of the beneficial parent-child relationship, the juvenile court considers factors such as
“[t]he age of the child, the portion of the child’s life spent in the parent’s custody, the
‘positive’ or ‘negative’ effect of interaction between parent and child, and the child’s
particular needs.” (Autumn H., supra, 27 Cal.App.4th at p. 576.)
       Here, the minor was seven and one-half years old at the time of the 366.26 hearing
in July 2020. Mother had custody and care over the minor from his birth to his initial
removal in October 2017 (approximately four years eight months). The minor returned to
mother’s care from November 2017 to June 2018. The minor was then in foster care for
the next two years and two months up to the date of the 366.26 hearing.
       The record of supervised visitation and other telephone contacts between mother
and the minor during the approximate two years that the minor was in foster care assist in
evaluating the positive and negative effects of the interactions between mother and the
minor. The Department reported that the quality of mother’s supervised visits after the
minor’s second detention in August 2018 (when the court approved the Department’s

                                              31
section 387 petition) until December 2018 was adequate. Mother’s commitment to
attending the visits during that period, however, was less than adequate. Of the
37 potential supervised visits, it was reported that mother arrived on time 15 times,
arrived late 10 times, and no-showed on 12 occasions (approximately one-third of the
scheduled visits). On one visit in November 2018, staff expressed concern that mother
was under the influence.
       For a subsequent reporting period, the Department advised (in an August 2019
report) that the quality of mother’s supervised visitation was adequate. It was reported by
staff, however, that there were issues with mother ignoring the minor’s cues, declining to
participate in activities in which the minor expressed interest, and ignoring the
recommendations of staff that mother work on a toileting routine with the minor. It was
also reported that the minor had frequent toilet accidents during and after the visits,
although he did not have such accidents at other times. Between August and October
2019, of the 27 supervised visits scheduled; mother arrived late on 12 occasions, and no-
showed on four occasions.
       After mother’s supervised visits were reduced to one time per month in
October 2019, of the next three visits, mother arrived late for the November 2019 and
January 2020 visits and missed the December 2019 visit entirely. There was reported
concern that mother had conversations with the minor during visitation that were not age-
appropriate or that concerned the dependency proceedings. Mother denied such
conversations in her testimony at the 366.26 hearing. Mother attended later supervised
visits in 2020 for which no concerns were expressed; they took place in February (in-
person, approximately one hour), April (video call), May (video call, approximately 10
minutes), and June (video call).
       In addition to supervised visitation, there were ongoing telephone visits between
mother and the minor that were facilitated by the foster parents. As was the case with
supervised visitation—where there was evidence of many missed visits and visits in

                                             32
which mother arrived late—the record demonstrated a lack of full commitment by mother
to such telephone contacts. Between June and August 2018, after the foster parents
established a schedule, such telephone visits often did not occur either because mother
failed to call or called at times outside of the schedule. The resource parents advised that
the phone calls were fairly brief, and the minor generally was distracted and not
interested in pursuing the conversations. Between February and May 2019, Mother had
67 opportunities for telephone contact with the minor and had called approximately one
half of the available occasions (34 times). In a report in August 2019, the Department
advised that during the reporting period, mother had missed 19 opportunities to speak on
the telephone with the minor (either due to failure to call until too late in the evening or
failing to call at all). The caregiver reported during this period that the telephone calls
had “become increasingly short (less than two minutes). If [mother] misses a call or visit,
he is not phased by it.”
       The record showed a lack of full commitment by mother in addressing “the child’s
particular needs.” (Autumn H., supra, 27 Cal.App.4th at p. 576.) In the context of this
case—where the minor had significant medical issues including left hemiparesis and
cerebral palsy, possible ADHD, possible epilepsy, a serious peanut allergy, and special
educational needs—his particular needs, and mother’s potential ability to address them,
were very significant factors in consideration of the second component (as well as the
third component) of the beneficial relationship exception to adoption. We note that
probably the most significant factor that resulted in the minor’s second removal in
June 2018, as alleged in the Department’s section 387 petition, was mother’s inability to
address the minor’s special medical, educational, and physical needs, including the
ongoing need for physical and occupational therapy.13 Indeed, between January and

       13 Mother’s inability to address the minor’s particular needs was also stressed in
the allegations of the amended petition filed by the Department in November 2017, one
month after the initiation of these proceedings.

                                              33
June 2018, mother had missed 10 of 14 medical appointments, six of seven physical
therapy appointments, nine of 16 occupational therapy appointments, and six of eight
counseling sessions; had failed to enroll the minor in school; had not taken him to a
necessary dental appointment; and had not followed up in obtaining the minor’s
prescribed foot braces.
       Between February and May 2019, mother missed 12 (two-thirds) of the minor’s
18 medical appointments, and she arrived late to five of them. Notably, two of the
missed appointments were a March two-hour appointment with a pediatric psychologist
evaluating the minor for ADHD, and a March appointment with the minor’s pediatrician
resulting from the psychologist’s findings and recommendation that the minor begin
taking medication to address ADHD. Mother’s pattern of inconsistent commitment
continued in the next period of May to August 2019: she was late for some of the
minor’s medical and therapy appointments and missed 14 appointments. Two of the
notable missed appointments were ones with the minor’s new pediatrician (a change in
pediatricians having been initiated by mother), and with a gastroenterologist. She also
arrived late to four medical, behavioral health, and occupational therapy appointments.
These missed appointments—coupled with missed visits and calls—negatively impacted
the minor, who “express[ed] feelings of sadness, anger and frustration.” Moreover,
mother’s counselor whom she began seeing in February 2019 reported that mother “
‘[d]oes not believe her child has special needs and shows little interest in learning ways
to help him understand difficult information. . . . [Mother] minimizes problems for
herself and her son.’ ”
       Mother challenges the juvenile court’s conclusion that she and the minor “had
merely a visiting relationship, not a parental one.” She relies on factors such as her
having raised the minor for more than the first four years of his life; and her contention
that a strong parent-child bond was demonstrated by the supervised visits during which
they conversed, played, and were affectionate with each other. There was evidence in the

                                             34
record that, notwithstanding that the minor was raised by mother for the first four-plus
years of his life, the connection between them had lessened significantly over time and as
the minor had adjusted to his new life with the foster families with whom he lived. There
was evidence that the quality of the supervised visits was adequate, and mother in her
testimony at the hearing emphasized the regularity and the positive nature of the visits.
(See Bailey J., supra, 189 Cal.App.4th at pp. 1315-1316 [“ ‘frequent and loving contact’
is not sufficient to establish the existence of a beneficial parental relationship”].) But
there were, as identified above, several issues with mother’s visits that were noted over
time by the Department. And there was significant evidence—through mother’s
numerous late arrivals and no-shows to supervised visits, the minor’s medical and
therapy appointments, and numerous missed telephone calls with the minor—that
negated mother’s claim to a close parent-child relationship.14 Moreover, as discussed
above, consideration of the particular needs of the minor raises a strong challenge to
mother’s claim that a beneficial parent-child relationship existed.
       In short, viewing the record as a whole and assuming the juvenile court found that
a beneficial parental relationship between mother and the minor did not exist, there was
substantial evidence to support that conclusion. (See Bailey J., supra, 189 Cal.App.4th at
p. 1314 [juvenile court’s determination regarding existence of beneficial parental
relationship reviewed for substantial evidence].)




       14 In support of her claim that she established a parent-child bond, mother also
relies upon a social worker’s observations in December 2017 that the minor became
distressed when he was not with his mother, “ ‘mother and the child have a very strong
bond,’ ” “ ‘interact well with each other[,] and the child is happy to be in her company.’ ”
It must be noted that these observations took place before the second time the minor was
removed from the home and were two and one-half years before the 366.27 hearing.
These December 2017 observations do not establish the existence in July 2020 of a
beneficial parental relationship.


                                              35
              3.     Detriment of Severance of Parental Relationship
       As we have discussed, ante, there was substantial evidence to support a finding
that a beneficial parental relationship here did not exist, and therefore the juvenile court
did not err in rejecting mother’s claim that the adoption exception applied. Because,
however, the court did not explicitly find that there was no beneficial relationship—and
because mother argues that the juvenile court abused its discretion, thereby applying a
standard of review applicable to the third component of the exception (see Bailey J.,
supra, 189 Cal.App.4th at p. 1315)—we will address whether the juvenile court erred by
rejecting mother’s contention that “ ‘the existence of that [parent-child] relationship
constitute[d] “a compelling reason for determining that termination would be detrimental
to the child.” ’ [Citations.]” (Caden C., supra, 34 Cal App.5th at p. 104, rev. granted.) In
doing so, we are mindful that this inquiry required the “juvenile court to determine the
importance of the relationship in terms of the detrimental impact that its severance can be
expected to have on the child and to weigh that against the benefit to the child of
adoption. [Citation.]” (Bailey J., 189 Cal.App.4th at p. 1315, original italics.)
       In assessing the impact of severance of the parental relationship, the juvenile court
may properly consider all aspects, both positive and negative, concerning mother’s
relationship with the minor here. This would include mother’s entire history, and her
conduct throughout the dependency proceeding, including her performance under her
case plan.
       The record showed that mother had a 20-plus year history of substance abuse,
including her completion of multiple treatment programs. She also had a history of
convictions for drug-related offenses. Mother had a prior child welfare history involving
the minor, and, earlier, the minor’s half-sister, A.A. In the proceedings involving A.A.,
mother had failed to reunify, and her parental rights were terminated in September 2012.
The prior 2013 proceeding involving the minor had arisen due to caretaker abandonment
after mother had been arrested for driving under the influence and driving recklessly with

                                             36
the minor in the vehicle. Additionally, mother had some history of mental health issues,
including a past diagnosis of anxiety/depression treated through medication that she was
not taking regularly.
       The juvenile court in performing its balancing function under the third component
may also consider mother’s conduct throughout the dependency proceedings, including
her progress in her case plan. Mother’s commitment to sobriety was, due to her
inconsistency in testing, uncertain. Throughout the dependency proceedings, she had a
pattern of no-shows for drug testing and periods in which she did not test at all. The
Department observed that, prior to the June 2018 filing of the supplemental petition,
mother did not follow through with drug assessment and was inconsistent with drug
testing. After the minor’s second removal in June 2018, mother was a no-show for 16
scheduled drug tests between July and November 2018. And after the February 2019 six-
month review hearing, the Department noted that, although mother had tested negative
for drugs 20 times, she had no-showed on 19 occasions, and she had tested positive for
drugs (methamphetamine) on April 2. Between June 20 to July 31, 2019, she did not test,
and she had 13 no-shows. And as to the positive drug test in April 2019, mother did not
acknowledge this relapse; instead, she claimed that “she must have been poisoned by her
previous landlord.”
       In addition, the record reflected that mother had a history during the proceedings
of unstable housing. She and the minor were homeless at time of referral in
October 2017. After securing temporary housing, mother received an eviction notice
from Rebele Family Shelter in June 2018. And as of Aug 2019, mother’s housing
remained unstable.
       Moreover, in considering mother’s conduct during the dependency proceedings,
the court may consider her consistent inability to meet the special needs of the minor. As
discussed in detail above, between January and June 2018—while the minor was under
mother’s care with a family maintenance program—mother had missed (a) 10 of

                                            37
14 medical appointments, (b) six out of seven physical therapy appointments, (c) nine of
16 occupational therapy appointments, and (d) six of eight counseling sessions for the
minor. During that same period, there were instances of mother having left the minor
stranded at school, her being routinely late when CASA representative Meredith dropped
the minor off at the family shelter after visits, and an instance of leaving the minor by
himself at the shelter in the middle of the night. Also during that time period, there were
concerns at school because the minor often arrived late and had missed breakfast. After
the minor’s second removal in June 2018, mother continued the pattern of missing or
being late to the minor’s medical appointments, therapy appointments, and meetings.
       And in considering mother’s progress under her case plan, the court could
consider mother’s performance with respect to parenting education. The Leaps and
Bounds parenting education counselor indicated that mother showed a lack of receptivity
to suggestions regarding parenting. Further, Leaps and Bounds services were ultimately
closed because of mother’s “repeated no-shows.”
       Considering the potential impact of the severance of the parental relationship, the
juvenile court would have necessarily considered the potential benefits that adoption
would afford the minor. The minor had done well in prior foster family placements. The
prospective adoptive family was stable. The foster mother was very involved in the
school and extracurricular activities of her three children, and she was a former CASA
representative. She and her husband demonstrated a strong commitment to integrating
the minor into their family. The minor likewise showed great enthusiasm in becoming
part of their family. The Department reported that “[t]he family has quickly attached to
[the minor] and love having him in their home.” And the prospective adoptive family
had demonstrated that they were able to ensure that the minor’s medical needs were
satisfied. In short, the record showed that, although it had only been seven months as of
the 366.26 hearing, the prospective adoptive parents had provided a stable and loving



                                             38
home environment in which the minor felt very comfortable and in which he expressed a
desire to remain until adulthood.
       It is very apparent to this court that mother loves her son very much. But in
making its “ ‘quintessentially’ discretionary decision . . . [by] determin[ing] the
importance of the [parental] relationship in terms of the detrimental impact that its
severance can be expected to have on the child and to weigh that against the benefit to the
child of adoption” (Bailey J., 189 Cal.App.4th at p. 1315), the juvenile court here did not
abuse its discretion. It properly concluded that, in considering the stability that adoption
would afford the minor, the potential detriment to the minor from severance did not
“constitute[] a ‘compelling’ reason to forgo termination of parental rights.” (Caden C.,
supra, 34 Cal App.5th at p. 105, rev. granted.)
                             III.   DISPOSITION
       The order pursuant to section 366.26 of July 20, 2020, in which the juvenile court
ordered adoption as the permanent plan for the minor and terminated parental rights, is
affirmed.




                                             39
                            BAMATTRE-MANOUKIAN, J.




WE CONCUR:




ELIA, ACTING P.J.




DANNER, J.




In re M.O.; SCHSD v. B.L.
H048304